﻿4.	This has been an exceptionally active year, with three special sessions of the General Assembly, a heavy calendar of conferences and an increasing range of activities conducted by the specialized agencies. For the successful management of the special sessions and the related consultations, I should like to pay a particular tribute to our former President for his competence and to express the gratitude of my delegation for his achievement.
5.	The increased activity in which our Organization has been involved is a clear indication of the quickening tempo of international events and of the role of the United Nations as a focal-point for the negotiation of issues arising from the rapidly changing international environment.
6.	It is important that the United Nations should demonstrate a capacity to respond to these pressures. As the Secretary-General has said in his report on the work of the
Organization [A/33/1], the willingness of Governments to involve the United Nations in major issues depends on their confidence in its objectivity and capacity for impartial action.
7.	Relations among Member States have become increasingly complex and diverse. National prosperity and stability depend on a high level of exchange and contact between countries. No nation or group of nations can progress in isolation from the rest of the world community. The United Nations can provide the framework and the procedures which will permit the more orderly management of this increasingly interdependent world. The United Nations can ease the adjustments that the emergence of a global society requires.
8.	Our Secretary-General, in his report on the work of the Organization over the past year, drew attention to some of the factors which limit the ability of the United Nations to act as the guarantor of justice and peace for all nations. At the same time, the Secretary-General was able to point to other instances where the Organization is indeed playing a highly constructive role.
9.	The great issues confronting the world community might best be summed up as how we meet the challenge of a rapidly changing world situation. Change, of course, is a characteristic of any period, but it has rarely posed more serious decisions for the world community than those which are now before us. Change inevitably disrupts existing balances and established attitudes. It may be evolutionary or radical; its results may be a new era of peace or a major disaster for mankind. Too much is at stake for the representatives of the world community to stand aside and permit the future to emerge as a product of uncontrolled and unpredicted forces. There is an urgent need for us to reconcile competing interests, and we should not be distracted from our task by mere rhetoric or invective.
10.	On many issues progress will only be achieved if we work for consensus and harmonize the interests of the major groups of nations. This is the only way to arrive at practical and durable solutions. The United Nations must, of course, do more than simply provide the forum for debate on the great international issues. It must provide leadership and it must provide guidance to Member States. It is only if we can demonstrate new will and intent in the Organization that we shall build the confidence of which the Secretary-General has spoken.
11.	The preservation of international peace and security remains a major preoccupation. We address aspects of this question in the efforts of the United Nations to promote 
arms control and disarmament, to reduce international tension and to provide peace-keeping arrangements.
12.	Arms control and disarmament were considered in detail at a most important special session this year, the tenth. While the session was not intended to produce specific agreements it did result in some notable achievements. For the first time there was international agreement about priorities and objectives in the disarmament field. As a result of the session new momentum for progress in disarmament will develop. An agenda of measures has been agreed upon. And the international community will devote a significantly greater amount of time to disarmament issues over the next few years.
13.	Despite these achievements we need to be realistic. Progress towards arms control and disarmament will require a commitment by States to the development of practical measures. Fundamental issues of national security, international confidence and survival are involved. We must recognize and seek to reconcile the important differences of approach and objectives. We must also be aware that competitive arms programmes may be as much an effect as a cause—beyond a certain point, arms control can only progress if underlying international tensions are reduced.
14.	Australia continues to believe that the Strategic Arms Limitation Talks offer the best prospects for substantial measures of arms control between the super-Powers and ultimately among all nuclear-weapon States. We welcome the announcement that the conclusion of the second series of the Talks by the end of the year is possible. We were pleased, too, to see that the Final Document of the special session [resolution S-10/2] reflected a proposal, advanced by Australia and other countries, for a halt to the production of fissionable material for nuclear weapons purposes as one means of scaling down the arms race. It remains our view that this measure merits early action in future negotiations on the limitation of existing nuclear arsenals.
15.	The decision of the special session to reaffirm the urgent need for a comprehensive nuclear test-ban treaty [ibid., sect III, para. 51] is consistent with Australia's long-held view. Such a treaty would be a barrier both to the expansion of existing nuclear arsenals and to the further spread of nuclear weapons. At this session we will continue our efforts to promote international support for the early conclusion of a comprehensive test ban.
16- It was agreed at the special session that the non- proliferation of nuclear weapons was a matter of universal concern requiring undertakings by all States, and that international co-operation in the peaceful uses of nuclear energy should be under effective safeguards [ibid., sect. II, para. 36]. Australia would have preferred to see more explicit recognition in the Final Document that the right of all nations to develop nuclear energy for peaceful purposes carries with it a reciprocal, obligation—indeed, a binding commitment—not to develop or acquire nuclear weapons. We believe, nevertheless, that the consensus reached provides a firm basis for the further development and elaboration of non-proliferation measures in the appropriate international bodies.

17.	An important immediate result of the session was the undertaking by three of the nuclear-weapon Powers about the strictly limited circumstances in which they would contemplate using nuclear weapons. Australia was one of those countries which had been calling for strengthened assurances against the threat or use of nuclear weapons for non-nuclear-weapon States which had themselves renounced the acquisition of nuclear weapons. We welcome the unilateral assurances provided by the United States, Great Britain and the Soviet Union, which will do much to satisfy the concerns of non-nuclear-weapon States.
18.	The special session also agreed on important improvements in international disarmament machinery. A wider and more representative group of countries will now be able to participate directly in discussions and negotiations on arms control and disarmament. Australia is glad to have the opportunity to join in the important work of the Committee on Disarmament and we will make an active and constructive contribution. We do not underestimate the task of the Committee; its time and resources are not unlimited. If it is to meet the expectations of the international community it will need to concentrate initially on practical and concrete issues where progress can be expected. Urgent consideration should be given to the conclusion of international agreements prohibiting the testing of nuclear weapons in all environments and prohibiting the development, production and stockpiling of chemical weapons. The achievement of early but worth-while results will do much to win the Committee the confidence and support of the world community.
19.	There will still be an important, indeed essential, role for bilateral negotiations on disarmament questions, particularly between the super-Powers. Regional arms control arrangements can also be helpful. However, the Committee on Disarmament should be seen as the principal multilateral negotiating body on arms control and disarmament questions. It should be the means of achieving the long-term objectives of the world community in arms control and disarmament negotiations. This is a matter in which a global approach is absolutely necessary.
20.	Through its tried and established peace-keeping machinery the United Nations has made a unique contribution to preserving international peace and security. Peace-keeping is a sensitive and difficult process, and the machinery which has been forged over the years has become an essential instrument of the Security Council in fulfilling its obligations. This machinery, which depends also on the key role of the Secretary-General and the active support of the General Assembly, is an encouraging example of how the United Nations can respond constructively to the concerns of the international community. My Government has given continuing support to United Nations peace-keeping operations, in men, materials and money, over many years.
21.	We welcomed the establishment of UNIFIL and the recent renewal of its mandate in a very complex and dangerous situation. We believe it should be maintained until effective Government control can be restored in the areas of its responsibility. UNIFIL's mandate does not of course extend to Beirut and northern Lebanon, where continuing conflicts have caused heavy casualties and human suffering, which my Government deplores.
22.	United Nations peace-keeping operations can only be as effective as the parties to a dispute will permit. To be successful in the long term, they must be accompanied by intense efforts to resolve the underlying causes of the conflict. Peace-keeping is not an alternative, but an important contribution, to the negotiation and settlement of disputes. There is a responsibility on the parties to a dispute to work actively to resolve their differences and to remove the need for the continuing presence of United Nations forces. The peace-keeping role is intended to promote solutions, not to perpetuate disputes.
23.	The United Nations Peace-keeping Force in Cyprus is of long standing, as is the question of Cyprus on our agenda. It is our hope that renewed consideration of the question of Cyprus by the General Assembly this year will lead to more urgent and productive negotiations in the intercommunal talks, in which we continue to place reliance.
24.	In a similar spirit we approach the consideration of two key areas of> international tension: I refer to southern Africa and the Middle East.
25.	As far as southern Africa is concerned, every avenue must be pursued for the peaceful achievement of just and lasting solutions in southern Africa.
26.	Australia has followed with close interest and sympathy the negotiations for a settlement which would bring independence to the people of Namibia. We applaud the efforts made by the five Western members of the Security Council and the positive response of the front-line States in the common search for a just and peaceful settlement of the problem, which is the collective responsibility of the United Nations. Australia has a close understanding of the issues involved from its former membership in the Security Council and its present membership in the United Nations Council for Namibia.
27.	We are encouraged that the Security Council, with the clear concurrence of the South West Africa People's Organization, has now adopted resolution 435 (1978) and has thereby approved the report of the Secretary-General and his explanatory statement. The Security Council has been obliged to act in the face of South African defiance of the will of the world community. For South Africa to reject this eleventh-hour chance for a peaceful settlement would be a historic disservice to all concerned and not least to its own people, and we would deplore it. We look to the new Government of South Africa to reconsider its position and to co-operate fully and faithfully with the Secretary- General in implementing the plan for a settlement.
28.	We will continue to support efforts to achieve a peaceful settlement in Zimbabwe which provides for majority rule and independence. We believe that the Anglo-American proposals on Zimbabwe1 still provide the best available basis for such a settlement, and we see no alternative to the convening of an early meeting of all parties to discuss them.
29.	Australia's position on the question of apartheid is clearly and firmly on record. We oppose and condemn a system which so grossly violates the basic rights of the black majority in South Africa. While some modifications have been introduced by the South African Government, it is quite clear that they do not represent a fundamental change of policy. Unless such a change occurs increasing violence appears inevitable.
30.	The Government of South Africa must make fundamental changes. It must renounce the system of apartheid. It must cease to harass and humiliate the majority of its people. We are approaching a point where the possibility of conciliation and compromise will be lost.
31.	Recent developments in the Middle East have given us some hope that conflict will be avoided. The Australian Government welcomes the two agreements signed following the Camp David meetings  as a constructive framework for progress. In particular, the Australian Government welcomes agreement that further negotiations will be guided by the provisions and principles of Security Council resolution 242 (1967) and the recognition of the legitimate rights of the Palestinian people.
32.	These positions accord with Australia's views. The Australian Government pays a tribute to the statesmanship of the leaders of Egypt and Israel in reaching these agreements and applauds the initiative and the assiduous efforts of the President of the United States in fostering them.
33.	We recognize that long and difficult negotiations will be required if there is to be a just and lasting peace in the Middle East. It is our earnest hope that other Arab States, whose support will be essential to any lasting settlement, will be encouraged to accept the Camp David framework as a basis for future negotiations and will be prepared to join in the search for peace. For its part, the Australian Government stands ready to lend its support to any settlement agreed between the parties in the Middle East.
34.	Member States at this session of the General Assembly should in our view be careful to avoid any action which could have the effect of prejudicing the prospects for peace which these agreements offer. The momentum generated by the Camp David agreements should be maintained. This will require a favourable climate for intense diplomatic activity, and we should not disrupt this process.
35.	In my address to the thirty-second session of the General Assembly  I drew attention to the dilemma Governments face in weighing commitment to human rights against other critically important concerns, including commitments to international peace and order and to national cohesion. Events during the past year have illustrated the difficulty—to which I referred at that time—of protecting the rights of individuals while also working for progress in detente. The international community is being brought to 460
accept the fact that in cases such as this the pursuit of one objective should not exclude the other.
36.	The reconciliation of what is principled with what is practical has never been easy. Bilateral and international responses to human rights situations must evolve over time, and responsible experimentation will be required. As a starting-point, the United Nations must uphold the provisions of the Charter and the Universal Declaration of Human Rights. The United Nations must inspire confidence that it is prepared to promote basic human rights' and provide the framework for responsible action by Governments in situations where difficult choices may well have to be faced.
37.	Action by the United Nations should, of course, promote and not prejudice the observance of human rights. We must always bear in mind that the objective is not to strike attitudes but to improve the conditions of individual men and women, Care must be taken to avoid tackling situations in such a manner as to place at risk other valid objectives of the world community. Private persuasion can be most effective. The unobtrusive work of the United Nations Commission on Human Rights provides a very good example.
38 As States Members of the United Nations we-must continue our search for means and mechanisms effectively to promote and effectively to protect human rights. Australia welcomed the adoption by this Assembly last year of resolution 32/130. We believe that there is a growing public expectation that the United Nations should be able candidly to consider situations where gross breaches of human rights appear to have occurred. The United Nations must also be seen to stand firm on the rights of the individual within the context of agreed international instruments.
39.	The international community must have confidence that the Organization can provide workable multilateral procedures equally applicable to all and equally available to all. The United Nations should act, in the human rights area, without over-rigid adherence to restrictive interpretations of Article 2, paragraph 7, of the Charter. If it could be established that the purpose of such multilateral procedures was to consult and not simply to condemn, to work for improvement, not for impeachment, then a great step would have been taken in achieving a principal objective of the Organization.
40.	The visit of a working group to Chile  has established a most important precedent and represents an approach which might be repeated and refined in other cases. We could also seek alternative means of enlisting the co-operation of States where human rights situations appear to require Investigation. We might seek to enlarge upon the method of self-criticism and self-reporting inherent in the implementation procedures of the various international human rights instruments.
41.	But no matter what possibilities we pursue and what priority we give to them, we are required by recent circumstances to recognize that the United Nations must now deal with human rights issues in a fair and practical way. If it does not, we shall see its claims to moral authority eroded year by year. We are particularly conscious of this now as we commemorate the thirtieth anniversary of the Universal Declaration of Human Rights.
42.	I wish now to turn to economic issues. It is a matter of great concern to my Government that so very little has been achieved in the negotiation of the serious international economic issues which confront us all at the present time. Although some progress has been made in the consideration of matters by UNCTAD, particularly the question of debt, and although the outcome of the recent United Nations Conference on Technical Co-operation among Developing Countries was encouraging, the over-all situation—to put it mildly-is far from satisfactory. The difficulty of establishing a workable framework for the discussion of these issues was further highlighted by the problems surrounding the activities of the Committee Established under General Assembly Resolution 32/174, also known as the Committee of the Whole.
43.	Failure to achieve substantial progress cannot be attributed only to a lack of political will. There is abundant evidence that Governments have been prepared to make broad political commitments to the search for a more just and more equitable economic order. There is now a greater understanding of the interdependence of our economies. But, while Governments have been able to make general undertakings, it has proved far more difficult to achieve agreement on specific action.
44.	The problem has, of course, been complicated by the sluggish growth of the world economy, which has left Governments with difficult economic decisions in regard to their own national economies and in responding to international problems. The slow progress is due also to the technical complexity of the issues themselves. If agreements are to be implemented and to endure, they must be carefully and thoroughly negotiated.
45.	I believe also that some of the responsibility for our lack -of success may well" lie in our approach to the North-South dialogue. The phrase itself has become hackneyed and it obscures the fact that "dialogue" seldom takes place. One cannot have a dialogue if each country or each group of countries approaches the subject from established negotiating positions. Moreover, the simple division into North and South presumes a uniformity of view on either side which simply- does not exist. The North-South distinction has dramatized the issues, but we should recognize the variety of attitudes which exist in both the North and the South and seek solutions which take account of the interests of all countries. .
46.	The United Nations needs a forum in which a true dialogue can take place, a forum in which issues can be discussed frankly with a view to determining appropriate courses of action. The Committee of the Whole offers that chance and we hope that developments since its last meeting will enable the Committee to overcome its problems and take up early in the new year the substantive work which is on its agenda. Industrialization-is an example of the important matters on that agenda. Rapid changes in some areas of manufacturing have thrown into doubt a number of our perceptions about the development process. Technological advances have resulted in less emphasis on investment in countries with low labour costs and increasing investment m these sectors in the industrialized countries themselves.
47.	The international community just cannot allow negotiations on international economic issues to proceed at their present pace. It is altogether too slow. There must be a renewed effort by Governments to achieve results. We face a full agenda over the next 12 months, including the resumption of negotiations on the common fund, the fifth session of UNCTAD and the United Nations Conference on Science and Technology for Development. We must make a start on the preparation of the framework for a new international development strategy, a framework which can accommodate the objectives of growth and equity.
48.	My Government believes that we must press ahead in a practical way with the discussion of the proposal for the common fund. Australia has been particularly active in seeking to make a positive contribution to the establishment of a common fund for commodities. In the long term, all nations would benefit from an institutional framework which would contribute to stability in commodity marketing. In Australia's view, the common fund would have to be financed by direct government subscription, by deposits by international commodity agreements and by borrowings from international financial markets. We consider also that the fund should have a role in financing what we term "other measures" and we would expect the activities in this area to be directed to needs not met by other institutions.
49.	Australia attaches great importance to the round of multilateral trade negotiations, which are entering a decisive phase. Final results are proving difficult to achieve. There are grounds for concern that agricultural commodities have been neglected in the negotiations, and discriminatory safeguard measures, which could seriously disadvantage newly industrialized nations, are still under consideration. At a time of economic difficulty, when Governments come under protectionist pressures, it is all the more important that the multilateral trade negotiations should contribute to an expansion of global trade.
50.	My Government believes that adjustments in the field of energy will be among the most challenging issues facing the world community over the next few decades. The world cannot continue to rely so heavily on oil to fuel its economic growth. We must begin now to develop alternative energy sources. It would be short-sighted to regard present surpluses as anything but short-term or make them the excuse for not confronting the coming problems. We are conscious of the long lead times involved in introducing new energy technologies. International co-operation in this area is essential and must be initiated urgently. It was with these considerations in mind that Australia took a modest initiative at the last session of the Assembly in submitting a draft resolution on international energy consultations. There is still no international forum for a wide-ranging dialogue on energy.
51.	In the coming years Australia will be an increasingly important exporter of energy resources and we remain concerned to play an active part in fostering support for an international dialogue on energy. We firmly hold the view that the United Nations can provide a forum for broad- based participation in such a dialogue. My Government was pleased to note the recommendation of the Economic and Social Council in its resolution 1978/61 that the General Assembly should give favourable consideration to convening a conference on new and renewable sources of energy. This also could assist the process of energy transition in the longer term.
52.	It would be appropriate for me to refer to some developments in our own region. I recently attended the independence celebrations of Solomon Islands. Australia was a sponsor of the application of the Solomons for membership in the United Nations, and we warmly welcome its admission to our number.
53.	Although the attention of the United Nations in the field of decolonization has focused largely on developments in Africa, we in Australia have seen the emergence of a number of new nations in the Pacific in recent years. One of the first of these was our neighbour Papua New Guinea, with which we enjoy a specially close relationship. The latest is Tuvalu, whose independence celebrations I attended last week. The Gilbert Islands are due to become independent in 1979 and the New Hebrides in 1980. Most of our newly independent neighbours have small populations and a very limited land area, but their territories are widespread and they have substantial maritime economic zones. Their accession to independence has changed the political face of the South Pacific and has given a powerful impetus to regional co-operation.
54.	Australia recognizes a special responsibility towards the new nations of the Pacific, and we shall continue our efforts to provide assistance for their development.
55.	The South Pacific traditionally has been free from political tensions. We hope that this condition will continue. As I have indicated, this is an area where regional organizations are making an important contribution to the process of change. The South Pacific Forum and the South Pacific Commission have responded to the needs of the island States in the fields of economic development, health and social welfare. The United Nations should work closely with these and other regional bodies in these fields.

56.	Regional associations can be of great value in facilitating and developing harmonious and mutually beneficial relations among neighbours. Perhaps the most important grouping of this kind in Australia's vicinity is the Association of South-East Asian Nations [ASEAN], formed by five of Australia's close neighbours. The Australian Government welcomes the increasing confidence and economic growth of the members of the ASEAN, and we are working to achieve closer co-operation with them and their organization.
57.	The success of ASEAN and the South Pacific Forum in furthering the interests of their members encouraged Australia to propose that a regional dimension be added to the Commonwealth. As a result of the Commonwealth
Heads of Government regional meeting held in Sydney last February, working groups are now being set up in the fields of energy, trade, narcotics and terrorism. Their activities will supplement-not replace, but supplement—and further encourage regional co-operation.
58.	However, the region of South-East Asia is not without its problems, some of which pose considerable difficulties for Australia and its neighbours. I would join other speakers in referring to the large number of refugees from the lndo-China area. There should be no doubt about Australia's attitude. We have a long record of receiving and assisting refugees from many parts of the world. We are doing what we can to help with the present problem and by the middle of 1979 we shall have received more than 20,000 refugees from the lndo-China area alone. However, the limited nature of the international reaction to the problem has caused growing concern to Australia, its ASEAN neighbours and traditional countries of resettlement. A broader based international response is needed and we look to a wider group of Member States to do more to support the work of the United Nations High Commissioner for Refugees in assisting and resettling these people.
59.	I began by referring to the accelerating activity of the United Nations. Issues long defined, and no less urgent for that, remain before us, especially those of southern Africa and disarmament. They have been given new prominence and priority this year. Others to some extent still subject to delimitation, especially in the fields of international economic relations and human rights, demand additional agenda space. We can take heart that they continue to be brought to the United Nations. We are jointly responsible for ensuring that Governments are given further incentives to make proper use of this world body.
60.	Such incentives cannot be provided without a realistic perspective of our activities in the United Nations from year to year. It is a Charter purpose that the United Nations should be a as centre for harmonizing national actions. Clearly, the present Organization is an imperfect instrument for that purpose, but the imperfections are those of its Members as well as institutional. We cannot expect to come here and find ourselves always in agreement. But we should expect to leave in greater agreement. If harmonization is to be achieved, the machinery available to us at all levels in the United Nations needs to be kept in good repair and its reputation must remain in good standing. Only the combined membership can impose quality controls on the Assembly's decision.
61.	In many areas the United Nations has succeeded in suggesting standards to be observed by all Governments and in all communities. In far fewer cases has it succeeded in setting an example by its own conduct. We can be grateful that there has been some success in the control of international crises. But the one crisis that cannot be risked is a crisis of confidence in the United Nations itself.
62.	Mr. President, in the important tasks that lie ahead your own role will be one of particular importance. On behalf of my Government, I should like to congratulate you on your election as President of this thirty-third regular sessions of the General Assembly. Your election reflects the standing of Colombia in the world community and your own valuable contribution to international affairs. You may be sure of the effort that my delegation will make to assist you in fulfilling the heavy responsibility of guiding our work to a successful conclusion.














